Citation Nr: 1110567	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  06-34 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disability, including anxiety, depression and psychosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1981 to February 1982. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  This issue was remanded by the Board in November 2009 for additional development.   The Board notes that the Veteran's initial claim included additional issues which were addressed in the November 2009 Board decision.  

In October 2005, the Veteran testified in a hearing in front of a Decision Review Officer at the RO.  The transcript of the hearing is associated with the claims file and has been reviewed.  The Veteran requested a Board hearing in November 2006.  A video conference hearing in front of the Board was scheduled in August 2008.  The Veteran failed to appear for this hearing.  The Veteran did not demonstrate good cause for his failure to appear for the hearing and did not indicate a desire for another hearing, as such, the Board will continue with appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board has determined that further development is necessary before adjudication of the claim.  

In a May 2010 VA Compensation and Pension Examination, the Veteran indicated that he was in receipt of Social Security Administration (SSA) Disability Benefits for severe depression and anxiety.   Where VA has actual notice of the existence of records held by SSA, which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As noted by the VA examiner, the medical documents pertaining to his SSA award have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Therefore, the Board concludes that a remand is necessary to obtain any SSA disability determination and medical records associated with the determination.  See 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Social Security Administration and request copies of any determinations and medical records used by that agency in making a determination on behalf of the Veteran for SSA benefits purposes.  Any such records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (2010).

2. After completion of the above, and any other development deemed necessary, the RO should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


